Citation Nr: 0820170	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  04-34 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from December 1974 to April 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The veteran testified before the undersigned at a Video 
Conference hearing in Seattle, Washington in April 2008.  A 
transcript of this hearing is associated with the claims 
folder.  

During the April 2008 Video Conference hearing the veteran 
raised the issue of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD.  This matter 
is not currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.  

2.  The veteran has not been diagnosed with PTSD based on a 
verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he suffers 
from PTSD as a result of his experiences while serving in the 
United States Army in Korea from December 1974 to April 1977.  
Specifically, the veteran claims that while stationed at Camp 
Liberty Bell located on the demilitarized zone just on the 
other side of the 38th parallel he heard noises/music over 
the loudspeaker that was very eerie.  At times, they would 
even call out names such as "Corporal Esperum go home."  
Also while stationed at Camp Liberty Bell the veteran claims 
that he was beaten up and thrown into a minefield on one 
occasion for having a black friend, Robert "Oscar" Marbles.  
During this time, the veteran was allegedly assigned to an 
all-black soldiers barracks except for himself and one other 
white man, Robert E. Lee, who the veteran says was married to 
a black woman.  The veteran has also reported seeing people 
get hurt and die.  The veteran stated that he saw Americans 
get killed and was fearful for his own life at times.  He 
noted that "a couple of guys snuck up on him, specifically 
Americans, and grabbed him; he instinctively pulled out his 
knife and cut them."  
  
Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).   Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establish that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a chronic disorder, such as PTSD, 
becomes manifest to a degree of at least 10 percent within 
one year from the date of termination of service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).    

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32,808 (1999)) (effective 
March 7, 1997) (implementing the decision in Cohen v. Brown, 
10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) (pertaining to combat veterans).

Analysis

Service treatment records are negative for a psychiatric 
disorder.  While the veteran checked "Yes" to "frequent 
trouble sleeping," "depression or excessive worry," and 
"nervous trouble of any support" on the March 1977 Report 
of Medical History upon separation from service, the March 
1977 separation examination included a normal "psychiatric" 
evaluation.  Furthermore, during the April 2008 
Videoconference hearing the veteran denied having any 
psychiatric problems in service.  

In July 1999, approximately 22 years after his discharge from 
service, the veteran was admitted to a VA hospital for 
psychiatric problems.  At that time he reported being 
suicidal for the past 20 years, "every time he runs out of 
money."  The veteran also reported past suicidal attempts 
through IV drug use.  The discharge diagnosis was amphetamine 
induced mood disorder and antisocial personality disorder.  

Subsequently the veteran filed a claim for Social Security 
disability benefits.  In connection with that claim the 
veteran was afforded a psychological examination in December 
2001.  During this examination the veteran reported that he 
was seen by a psychiatrist in prison for PTSD related to 
childhood abuse.  The diagnostic impression was somatoform 
disorder and antisocial personality disorder.  The veteran 
was awarded Social Security benefits for chronic obstructive 
pulmonary disease and a mood disorder effective December 
1999.  

In connection with his claim before VA the veteran was 
afforded a VA psychological examination in May 2002.  This 
examiner gave the veteran an Axis I diagnosis of PTSD and 
substance abuse and an Axis II diagnosis of personality 
disorder.  The diagnosis of PTSD was based on the veteran's 
own account of his military history.  Specifically, during 
this examination the veteran reported seeing people get hurt 
and die.  The veteran stated that he saw Americans get killed 
and was fearful for his own life at times.  He noted that "a 
couple of guys snuck up on him, specifically Americans, and 
grabbed him; he instinctively pulled out his knife and cut 
them."  

VA outpatient treatment records dated from October 2000 
through August 2007 show continued notations of psychiatric 
disorders, including anti-social personality disorder and 
PTSD.  Notably, in July 2007 the veteran underwent a PTSD 
screening and the result was negative.  Records from the 
Oregon State Penitentiary dated from April 1981 to March 1988 
are negative for a diagnosis of PTSD.    


The Board finds that the preponderance of the evidence is 
against a claim for service connection for PTSD.  First, the 
Board must question the May 2002 VA examiner's diagnosis of 
PTSD.  Both the July 1999 discharge summary and the December 
2001 private psychological examination report are negative 
for impressions of PTSD. Also, as was noted above, the July 
2007 VA screening for PTSD was also negative.  Furthermore, 
during the April 2008 Videoconference hearing the veteran's 
representative conceded that there was no actual diagnosis of 
PTSD.  The diagnosis of PTSD in May 2002 was based entirely 
on a history reported by the veteran and is inconsistent with 
the previous psychological examination reports and the July 
2007 PTSD screening.  The Board is not required to accept as 
probative on the issue of service connection doctors' 
opinions that are based solely on the veteran's recitation of 
his own medical history.  Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) 
("Just because a physician or other health professional 
accepted appellant's description of his [inservice] 
experiences as credible and diagnosed appellant as suffering 
from post-traumatic stress disorder does not mean the [Board 
is] required to grant service connection for post-traumatic 
stress disorder."

Even assuming the veteran does have a credible diagnosis of 
PTSD the next question, then, is whether the alleged in-
service stressors actually occurred.  Pursuant to VA 
regulation, the evidence necessary to establish the 
occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
the veteran engaged in "combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353 (1998) (Board must make a specific 
finding as to whether the veteran engaged in combat).  The 
Board emphasizes that even if medical evidence appears to 
relate the diagnosis of PTSD to in-service stressors, such 
after-the-fact medical nexus evidence cannot also be the sole 
evidence of the occurrence of the claimed stressor.  Moreau 
v. Brown, 9 Vet. App. 389(1996).

The veteran's service records reflect service as a Light 
Weapons Infantryman in Korea with the United States Army from 
December 1974 to April 1977.  Service personnel records 
reflect no receipt of combat- related award or citation and 
no designation of participation in a combat campaign.  

Because the veteran did not engage in combat with the enemy, 
the record must contain credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau, 9 
Vet. App. at 389.  The regulatory requirement for "credible 
supporting evidence" means that "the appellant's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

In this case, the only stressor which has been linked to the 
veteran's May 2002 diagnosis of PTSD is the stressor 
regarding seeing Americans die and the alleged incident where 
"a couple of guys snuck up on him, specifically Americans, 
and grabbed him; he instinctively pulled out his knife and 
cut them."  The Board notes that neither the veteran's 
service medical nor personnel records contain credible 
supporting evidence concerning these claimed stressors.  
Furthermore, generally seeing Americans die is not the type 
of incident kept in official military records and is not 
verifiable absent more specific information.  In February 
2001 correspondence the RO requested that the veteran provide 
specific dates so that they may verify his stressors.  The 
veteran responded to that request in January 2003 but failed 
to provide specific dates.  In August and October 2003 the RO 
made two more attempts for further information, explaining 
the deficiencies in the veteran's first reply.  A history of 
these actions is contained in a memorandum dated in November 
2006.  The veteran submitted one more statement regarding his 
stressors in December 2006 but wrote "unable to remember 
specifics" when asked to list the dates of the claimed 
stressors.      

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD. Although a 
diagnosis of PTSD is of record, there is no evidence of 
record corroborating that the alleged in-service stressors 
actually occurred.  Moreover, during the December 2001 
psychiatric examination the veteran claimed that his "PTSD" 
was related to "childhood abuse" and not his military 
service.  Although the veteran expressed complaints of 
emotional and sleeping problems at discharge, no psychiatric 
disorder was noted to be present during or for approximately 
22 years after service.  Therefore, in the absence of 
credible evidence corroborating the veteran's statements as 
to his in-service stressors, and the lack of a diagnosis of 
PTSD linked by medical evidence to confirmed stressful events 
in service, the Board cannot conclude that the requirements 
of 38 C.F.R. § 3.304(f) and other applicable laws and 
regulations have been met.  Accordingly, the Board finds that 
the preponderance of the evidence is against service 
connection for PTSD.  38 U.S.C.A. § 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The Board notes that notice was sent in November 2006, after 
the initial adjudication, and the claim was readjudicated in 
January, February, and August 2007 supplemental statements of 
the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

In the November 2006 letter, the RO included an explanation 
of VA's duty to assist in obtaining records and providing a 
medical examination or opinion where necessary.  The letter 
also requested that the appellant sign and return 
authorization forms providing consent for VA to obtain his 
private medical records and that the appellant submit any 
evidence that the claimed conditions existed from service to 
the present time, any treatment records pertaining to the 
claim, any medical evidence of current disabilities.          

The October 2003 statement of the case and July 2004, January 
2007, February 2007, and August 2007 supplemental statements 
of the case provided the appellant with the relevant 
regulations for his service connection claim, including those 
governing VA's notice and assistance duties, as well as an 
explanation of the reason for the denial of the claims.  
Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
service connection claim, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 489 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a physical 
examination, and afforded the veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for PTSD is denied.  




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


